DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6-8, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2010/0229549).
Regarding claims 1 and 17, Taylor discloses a charge air cooler (CAC) condensation dispersion system (Fig. 2, shown) for an internal combustion engine 118 having an intake manifold (Fig. 2, shown), comprising: a compressor 124 having a compressor inlet and a compressor outlet (Fig. 1, shown); a CAC 116 having an inlet tank 116 in fluid connection with the compressor outlet (Fig. 2, shown tank holding condensate 26 receiving flow from outlet 127 of compressor 124), and an outlet tank having a lower volume of space for an accumulation of a condensate (Fig. 2, an outlet side of the CAC 116 has a lower volume having an outlet 160); a condensate pickup tube 160 having a pickup tube inlet 162 disposed 
Taylor fails to disclose the condensate conveyance tubes orifice plate 202 being located “downstream of the control valve.”
However, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to modify the orifice to be relocated to the end of the tube 198 at the compressor intake, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 and In re Kuhle, 526 F.2d 553, 188 USPQ 7. Shifting the orifice of Taylor would not have modified its operation or intended use within Taylor in any way and would have simply been a matter of routine design choice. 
Regarding claims 6 and 17, 
Regarding claims 7 and 19, Taylor discloses the CAC condensation dispersion system of claims 5 and 17, wherein the control valve is a solenoid actuated control valve (¶ [0020]); and further comprises a controller configured to generate and output a control signal to the solenoid-controlled control valve for selectively cycling the solenoid actuated control valve (¶ [0020], an ECU signals control of the valve 204)
Regarding claims 8 and 20, Taylor discloses the CAC condensation dispersion system of claims 7 and 17, wherein the controller is configured to receive information from at least one of an environment sensor, a vehicle state sensors, and an engine control module having a calibrated torque map; and process the information to generate and output the control signal (¶ [0020], the ECU can take information from a vehicle state sensor detecting high load conditions to modify the valve via control signals).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Martin et al (US 2004/0079079).
Regarding claim 2, Taylor discloses CAC condensation dispersion system of claim 1, but fails to disclose wherein the condensate pickup tube is a venturi tube.
Martin discloses a charge air cooling system (Fig. 1) wherein a venturi is used within the system to assist flow and mixing of fluids (¶ [0007]). Therefore, it would have been obvious to one of ordinary skill before the filing date of the invention to include a venturi within the CAC conveyance system of Taylor, like the device of Martin, as this would have been a case of applying a known element to a known device to yield the predictable results of improved charge air mixture as well as fluid flow rates.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Pursifull (2015/0135705).
Regarding claim 9, Taylor discloses a CAC condensation dispersion system of claim 8, but fails to disclose wherein: the vehicle state sensor includes at least one of a throttle inlet air pressure sensor and an engine torque sensor; and the environmental sensor includes an ambient air humidity sensor.
Pursifull (US 2015/0135705) discloses an engine system including a charge air cooler 80, throttle 90, and compressor 60 (Fig. 1, shown), wherein the condensate in the CAC may be determined by sensor detecting ambient humidity and intake pressure for modifying control variables accordingly (¶ [0043]) to prevent engine misfire or unstable combustion (¶ [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to supply the device of Taylor with the sensors and controls of Pursifull, wherein this would allow Taylor’s control of a CAC system according to engine torque to be more accurately controlled according to determined CAC condensate accumulation, and further wherein the system itself can be controlled to prevent undesirable engine conditions.

Allowable Subject Matter
Claims 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  controlling a solenoid valve to open for a charge air condensate conveyance system to a compressor intake when the conditions disclosed in claim 11 are met was not disclose or made obvious in the closest prior art.
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues that the reference of Taylor fails to disclose “a first end connected to the pickup tube outlet”, “an in-line orifice plate disposed… adjacent to the second end of the condensate conveyance tube downstream of the control valve”, and “the control valve is configured to selectively 
However, the argument for Taylor is not what Taylor is intended to do, but what Taylor does. Taylor uses tube 198 as a pressure pickup connected to the compressor inlet 125. This is done so that gasses in the reservoir 150, which contains condensate 26, can be pulled from the cooler 128 through tube 158. The reservoir 150 then has an exit drain 182 as well. This means that gasses within reservoir 150 directly connect and are transferred to the intake 125 and would inherently contain condensate in the form of either droplets or vapor. There is no filter or method employed which would deny such condensate vapor and droplets from being entrained in any gas entering 198 and therefore this would have to happen by the nature of water kept in a container with gas at temperature above freezing. 
Thus, the line 198 is connected to the outlet of the tube 158 by way of reservoir 150 – it is noted that there is nothing in the claim precluding intervening structures between the two separate tube structures and they are very clearly connected in Fig. 1 of Taylor – and condensate extracted from the cooler 128 would inherently travel through tube 198 to intake 125 when suction due to negative pressure were to occur which is the intended function of a pressure tube such as 198.
Further, applicant has amended the claims to contain an orifice which is “an in-line orifice plate disposed in the condensate conveyance tube adjacent the second end of the condensate conveyance tube and downstream of the control valve.” Obviously, the function of an orifice plate stems from its construction and inherent functionalities, thus the claim pertains merely to the orifice plate of Taylor, indicated at 202, being moved to the outlet of the line 198 indicated at 200 which is downstream of solenoid valve 204. An orifice plate fulfills its functions regardless of the intended use of it. 
Would it have been obvious to move the orifice plate 202 from the line 198 at its indicated position to the outlet 200? Taylor makes no reference to any specific location necessary for its functionality, for its part. However, as state above, it would have been obvious to one having ordinary In re Kuhle, 526 F.2d 553, 188 USPQ 7. Shifting the orifice of Taylor would not have modified its operation or intended use within Taylor in any way and would have simply been a matter of routine design choice. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN A LATHERS/Primary Examiner, Art Unit 3747